Citation Nr: 0302004	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-14 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
post-traumatic stress disorder (PTSD).

(The underlying claim of service connection for PTSD will be 
the subject of a later decision by the Board.)



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Given the grant of the claim to reopen as set forth below, 
the Board is undertaking additional development on the 
underlying claim of service connection for PTSD pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When the 
requested development is completed, the Board will provide 
notice of the evidentiary development to the claimant as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (codified at 38 C.F.R. § 20.903 (2002)).  
After giving the required notice and reviewing any responses 
by the claimant, the Board will prepare a separate decision 
addressing the claim.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
denied by a RO decision dated in April 1994; the veteran did 
not appeal.  

2.  The evidence received since the April 1994 decision is 
sufficient to establish a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
would result in a different outcome of the claim.




CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for PTSD has been 
submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is entitled to service 
connection for PTSD due to stressors related to his military 
service in the Republic of Vietnam.  

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303(a) (2002). 

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2002); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2002).  (A "clear" diagnosis of PTSD is no longer a 
requirement.  See 64 Fed. Reg. 32,807-32,808 (June 18, 
1999).)  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

The veteran originally attempted to establish service 
connection for PTSD in February 1994.  The claim was denied 
by the RO in April 1994.  Notice to the veteran was provided 
in May 1994.  He did not submit a timely notice of 
disagreement and the decision became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2002).  As a result, service connection 
for PTSD may now be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2002); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in the existing version of 38 C.F.R. 
§ 3.156(a).  The Board notes that 38 C.F.R. § 3.156(a) was 
amended in August 2001.  The amendment is applicable to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The amendment is applicable in this 
case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2002).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the April 1994 RO 
decision consisted of the veteran's service medical records 
(SMRs), service personnel records, private treatment records 
from C. Camp, M.D., dated in July 1993, and VA examination 
reports dated in March 1994.

The SMRs were negative for any evidence of treatment for 
nervousness or similar complaints.  The veteran did report a 
feeling of nervousness on his Report of Medical History (RMH) 
that was associated with his September 1968 separation 
examination.  The examiner attributed the nervousness to the 
veteran's upcoming return to home from Vietnam.  The 
personnel records documented that the veteran served as an 
equipment operator (construction) with the Naval Support 
Activity (NSA), Danang, Republic of Vietnam.  He served in 
Vietnam from September 1967 to September 1968.  There is no 
indication of any award of a decoration signifying 
participation in combat.

The records from Dr. Camp are not related to treatment for 
PTSD.  A March 1994 VA dermatology examination report 
provided no relevant evidence in regard to the veteran's 
claim for service connection for PTSD.

The March 1994 psychiatric examination noted that the veteran 
reported no direct combat experience but that he watched 
combat actions while in Vietnam.  No specific stressors were 
identified during the examination.  The veteran was given a 
diagnosis of PTSD.  

The RO denied the veteran's claim in April 1994.  The basis 
for the denial was the lack of any information regarding 
stressors.

Evidence received since the April 1994 denial by the RO 
consists of multiple stressor statements from the veteran, 
and statements from family members in support of his claim, 
all received in September 2002.

All of the evidence added to the record since April 1994 is 
new evidence in that it was not of record at the time of the 
prior RO final decision.  In fact, this is the first evidence 
of specific stressors provided by the veteran.  

The veteran's several statements provide details on his 
activities and experiences while assigned to NSA Danang.  
Many of the incidents listed relate to his one-on-one 
involvement in situations that would be difficult, if not 
impossible, to verify from official records, at least not 
without amplifying information.  However, one incident 
involves the death of an individual that he was stationed 
with in mobile construction battalion nine (MCBU9) while in 
California.  The name of the individual is listed in the 
Vietnam Veterans Memorial, Directory of Names.  It appears 
that the individual was killed in Danang.  Additional 
stressors involve several incidents where the veteran was 
accompanied by two named comrades at different times.  One of 
the comrades was with the veteran when they were fired upon 
by an individual riding a motorcycle.  The second comrade was 
involved with the veteran in regard to several stressful 
episodes.  Further, the veteran said that one incident with 
the second comrade occurred during an enemy attack on his 
base facility.  The Board notes that the veteran requested 
that records of rocket and mortar attacks on his unit be 
obtained when he submitted his request to reopen his claim in 
February 2002.  The records were not requested.

The veteran gave a history of an episode in the early 1980's 
where he was transported to a doctor's office after blacking 
out.  The veteran ascribed his feelings at that time to the 
presence of a Vietnamese family that had moved into his 
neighborhood and the occurrence of several instances 
involving that family.  The veteran and his spouse both 
recounted the episode in their respective statements.  This 
episode was not recounted at the March 1994 VA examination.  

The new evidence is material in that it provides a basis for 
the veteran's stressors.  The veteran's claim was previously 
denied because there were no stressors of record, only a 
diagnosis of PTSD.  The veteran has now provided information 
regarding several stressors that clearly relate to an 
unestablished fact.  Moreover, verification of any of the 
several stressors could well result in the grant of benefits 
sought.  The credibility of the evidence is to be presumed 
when analyzing the question of whether new and material 
evidence has been presented.  See Justus, supra.  As such, 
the new and material evidence raises a reasonable possibility 
of substantiating the claim.  The Board finds that the 
veteran's claim must be reopened.


ORDER

New and material evidence has been presented to reopen a 
claim of service connection for PTSD; to this extent, the 
appeal is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


